UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-7676


RODRECUS A. MORRIS,

                Petitioner - Appellant,

          v.

DAVID B. EVERETT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00488-GBL-TRJ)


Submitted:   February 18, 2010             Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodrecus A. Morris, Appellant Pro Se. Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rodrecus       A.    Morris        seeks       to     appeal         the     district

court’s     order   denying       relief       on    his     28    U.S.C.         § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                   See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent    “a     substantial          showing           of    the       denial       of     a

constitutional       right.”            28    U.S.C.        § 2253(c)(2)           (2006).            A

prisoner        satisfies        this        standard        by        demonstrating            that

reasonable       jurists     would       find       that     any       assessment          of       the

constitutional      claims       by     the    district          court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We

have independently reviewed the record and conclude that Morris

has   not    made   the     requisite         showing.             Accordingly,           we    deny

Morris’ motion for certificate of appealability and dismiss the

appeal.      We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented          in       the    materials

before    the    court     and    argument          would    not       aid    the       decisional

process.

                                                                                         DISMISSED



                                               2